In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-18-00273-CV
                              ________________________


                       CHRISTOPHER LEON NEAL, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE


                            On Appeal from the 108th District Court
                                    Potter County, Texas
            Trial Court No. 3843-E-BF; Honorable Douglas R. Woodburn, Presiding


                                      August 14, 2018

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Christopher Leon Neal, an inmate proceeding pro se, filed a notice of

appeal from the trial court’s Judgment NISI, accompanied by an unsworn declaration of

inability to pay costs. We dismiss the appeal because Neal failed to pay the filing fee or

comply with chapter 14 of the Texas Civil Practice and Remedies Code and for want of

jurisdiction.
      By letter dated July 24, 2018, this court directed Neal to pay the required filing fee

of $205 or, in lieu thereof, to comply with chapter 14 of the Texas Civil Practice and

Remedies Code by filing a separate affidavit relating to previous filings and a certified

copy of his inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§

14.002(a), 14.004 (West 2017). We further advised that if he did not comply by August

3, this appeal was subject to dismissal without further notice. To date, Neal has neither

paid the filing fee nor filed the required chapter 14 documents.


      Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or unsworn

declaration of inability to pay costs in an appeal or original proceeding must also comply

with chapter 14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. &

REM. CODE ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds

for dismissal of the appeal or original proceeding. See Douglas v. Moffett, 418 S.W.3d
336, 340 (Tex. App.—Houston [14th Dist.] 2013, no pet.). Because Neal has failed to pay

the filing fee or comply with chapter 14 within the time provided by this court for

compliance, we must dismiss his appeal.


      Furthermore, we are without jurisdiction to review the Judgment NISI as it is not a

final judgment or appealable order. This court has jurisdiction to hear an appeal from a

final judgment or from an interlocutory order made immediately appealable by statute.

See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967
S.W.2d 352, 352-53 (Tex. 1998) (per curiam). The Judgment NISI was issued by the trial

court on June 28, 2018, after Neal failed to appear and answer in the criminal case

                                             2
pending against him in the 108th District Court for Potter County, trial court cause number

74,605-E. The judgment declares that Neal’s bail bond will be forfeited and the judgment

will become final unless good cause can be shown for his failure to appear before the

court. The judgment also directs the district clerk to issue citation and capias for Neal to

appear and show why the judgment should not be made final.


       By letter of July 27, we notified Neal that it did not appear a final judgment or

appealable order had been issued by the trial court and directed him to show how we

have jurisdiction over the appeal. Neal filed a response but did not identify any authority

allowing an interlocutory appeal from the judgment. Because the Judgment NISI is not a

final judgment and we have found no statutory authority allowing an interlocutory appeal,

we are without jurisdiction to review it. See Kneip v. State, No. 04-01-00125-CV, 2001

Tex. App. LEXIS 2318, at *1-2 (Tex. App.—San Antonio, no pet.) (per curiam) (holding

that a judgment nisi is an interlocutory order, not appealable until a final judgment

disposing of the principal and surety is signed).


       Accordingly, the appeal is dismissed.


                                                    Per Curiam




                                             3